DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot in view of new grounds of rejection. Previous rejection has been withdrawn in view of the declaration submitted by applicant on 12/17/2020

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 11, 13-18, 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita [“Targeted delivery of antibodies through the blood–brain barrier by MRI-guided focused ultrasound” Biochemical and Biophysical Research Communications 340 (2006) 1085–1090], in view of Gertner [US 20110319765 A1].
As per claim 1, Kinoshita teaches a method comprising obtaining imaging data corresponding to a region of interest, the region of interest within an imaging subject (Kinoshita Fig 1, MRI pre-scan for obtaining brain images);
receiving information indicative of a target region within the region of interest from the obtained imaging data (Kinoshita page 1086, LHS Target selection and the extent of the BBB opening can be planned and monitored by the MR images”, section Sonication, “T1-weighted images were obtained to aid in the selection of target locations in the brain.”); and
generating focused acoustic energy directed to the target region within the region of interest to disrupt a barrier between a therapeutic agent and parenchymal tissue (Kinoshita page 1088 LHS first paragraph “When successful BBB opening was achieved, the leakage of the MR contrast agent to the brain parenchyma was observed” page 1088 RHS “As the ultrasound energy is concentrated only around the target area, therapeutic agents can be delivered site specifically...”)
in response to insonification by the focused acoustic energy (Kinoshita page 1086 RHS first paragraph “The sonication was delivered to one location in the gray matter with the center of the focal spot … confirm the BBB disruption on the tissue blocks”.   ) the therapeutic agent comprising a microbubbles and an antibody (Kinoshita Page 1086 section Methods).
The only difference is that Kinoshita does not expressly recite neurotoxin in the therapeutic agent.
Gertner teaches Neurotoxins used with microbubbles for therapeutic effects (Gertner ¶0163 “ Similarly, a neurotoxin might be applied to the region, and then ultrasound is applied to the region of the nerves being treated (e.g., to interact with the neurotoxin to activate it, and/or to treat the nerves in conjunction with the neurotoxin)”  ¶0178 “the microbubbles can be utilized to release a pharmaceutical when the ultrasound reaches them. Pharmaceuticals which can be released include steroids, neurotoxins, neuromodulating medicaments, nanoparticles, antibodies”).
Hence it is know from Gertner that microbubbles can be configure to release neurotoxins in focused ultrasound therapy.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Kinoshita by utilizing teachings as in Gertner.  The motivation would be to augment the therapeutic effect, enhance imaging and improve targeting or tracking of the treatment region (Gertner ¶0178).
As per claim 3, Kinoshita in view of Gertner further teaches wherein obtaining the imaging data comprises generating a magnetic resonance imaging sequence (Kinoshita Fig 1, Table 1, T1 weighted imaging sequence) and constructing an image of the region of interest in response to excitation associated with the magnetic resonance imaging sequence (Kinoshita page 1086 RHS section Signal Analysis is in response to MRI sequence).
As per claim 4, Kinoshita in view of Gertner further teaches wherein the imaging sequence corresponds to at least one of a T1-weighted spin echo imaging protocol, a T2-weighted gradient recalled echo imaging protocol, and a T2-weighted turbo spin-echo imaging protocol (Kinoshita Table 1, FSE T1 weighted).
As per claim 5, Kinoshita in view of Gertner further teaches further comprising enhancing the contrast shown in a constructed image using a contrast agent administered in relation to the magnetic resonance imaging sequence (Kinoshita page 1086 RHS section Magnetic Resonance Imaging “injection of an intravenous (iv) bolus (10 µl) of gadopentetate dimeglumine MR contrast agent”).
As per claim 6, Kinoshita in view of Gertner further teaches further comprising administering the therapeutic agent (Kinoshita page 1088 RHS “As the ultrasound energy is concentrated only around the target area, therapeutic agents can be delivered site specifically...”  Abstract discloses intravenous administration).
As per claims 11, 13-16, have limitations similar to claims 1, 3-8 and are rejected for same reasons as above over Kinoshita in view of Gertner.  Kinoshita in view of Zhang further teaches a magnetic resonance imaging system configured to obtain imaging data (Kinoshita page 1086 section Magnetic Resonance Imaging “Signa system (General Electric Medical Systems, Milwaukee, WI)”), a memory circuit configured to store the obtained imaging data; a processor circuit coupled to a memory circuit and configured to receive information (Fig 1A shows PC, page 1086 section Results “The whole setup was integrated into a1.5 T MR scanner for image guidance and monitoring.” PC inherently comprises a memory and it is required to acquire and produce images as shown in Fig 2).
As per claims 21-23, have limitations similar to claims 11, 13-14, and are rejected for same reasons as above Kinoshita in view of Gertner.

Claims 2, 12 rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Gertner as applied to claims 1, 11 above, and further in view of Collins [US 20070133852 A1].
As per claims 2, 12, Kinoshita in view of Gertner teaches claims 1, 11 as discussed above.  Kinoshita in view of Gertner further teaches wherein the focused acoustic energy comprises ultrasound generated by an acoustic transducer (Kinoshita Fig 1 shows the transducer).
Kinoshita in view of Gertner does not expressly teach wherein receiving the information indicative of the target region within the region of interest comprises performing an image segmentation technique.
Collins teaches wherein receiving the information indicative of the target region within the region of interest comprises performing an image segmentation technique (Collins Fig 7, ¶0085 “Next, at step 708, morphological operations, including segmentation and pattern recognition, are applied to the ROI…”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Kinoshita in view of Gertner by integrating pattern algorithm as in Collins.  The motivation would be to provide computer-aided analysis of medical images and detection of suspicious abnormalities (Collins ¶0002).

Claims 7-8, 17-18, 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Gertner as applied to claims 1, 10 above, and further in view of Edward [US 20060015162 A1].
As per claims 7-8, 17-18, 24-25, Kinoshita in view of Gertner teaches claims 1, 11, 21 as discussed above.  Kinoshita in view of Gertner further teaches wherein the region of interest comprises a brain of the imaging subject; the barrier comprises blood-brain-barrier (BBB) (Kinoshita Fig 2).
Kinoshita in view of Gertner does not expressly recite and the neurotoxin comprises a chemical with substantially low BBB permeability wherein the neurotoxin comprises quinolinic acid.
Edward teaches a neurotoxin comprises a chemical with substantially low BBB permeability, wherein the neurotoxin comprises quinolinic acid (Edward ¶ 0072 “e.g. ethanol, quinolinic acid, glutamate, botoxin or other neurotoxin known in the art” low BBB permeability is a characteristic of Quinolinic Acid as disclosed by applicant).
Edward discloses method for using neurotoxins including Quinolinic Acid as ablating agents for fibers.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Kinoshita in view of Gertner by integrating agents as in Edward to as to provide ablation and/or electrical block of the nerve fibers in treatments like for GERD (Edward ¶0072).

Claims 9, 19, 26 rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Gertner as applied to claims 1, 10 above, and further in view of Wenzel [US 20100179415 ].
As per claim 9, 19, 26, Kinoshita in view of Gertner teaches claims 1, 11, 21 as discussed above.  Kinoshita in view of Gertner further teaches wherein the focused acoustic energy comprises ultrasound generated by an acoustic transducer (Kinoshita Fig 1 shows the transducer).
Kinoshita in view of Gertner does not expressly teach wherein receiving information indicative of the target region within the region of interest comprises: comparing the imaging data of a plurality of sections within the region of interest to a model representing neurological disease; determining that a level of similarity between a first of the plurality of sections and the model exceeds a threshold; and in response to determining that the level of similarity exceeds the threshold, selecting as the target region the first of the plurality of sections.
Wenzel teaches wherein receiving information indicative of the target region within the region of interest comprises:
comparing the imaging data of a plurality of sections within the region of interest to a model representing neurological disease (Wenzel ¶0042 “Color-coding is performed by a processor or the like after comparison of a patient's brain scan map to the knowledge base”, ¶0050 “a knowledge base is pre-constructed and includes a number of brain scan images corresponding to different types of dementia”.  These sections implies comparison with a model /knowledge base);
determining that a level of similarity between a first of the plurality of sections and the model exceeds a threshold (Wenzel ¶0042 “comparison is performed voxel-by-voxel… display of (clusters of) those voxels that have a statistical value above a given threshold… intended to correspond to a level of significance…Voxels with a statistical value above the threshold are thus considered to be significantly different as compared to the control collective”); and
in response to determining that the level of similarity exceeds the threshold, selecting as the target region the first of the plurality of sections (Wenzel ¶0043 “Then, the corresponding statistical map of voxels with statistically significant change is computed and displayed. Moreover, with SPM and Neurostat, z-scores above a significance threshold can be displayed voxel-wise…” implies that these voxels or area are selected and displayed).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Kinoshita in view of Gertner by integrating a system for automated differential diagnosis as in Wenzel.  One motivation would be to distinguishing between multiple types of dementia in a single pass (Wenzel ¶0009).

Claims 10, 20 rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Gertner as applied to claims 1, 10 above, and further in view of Taghva [US 20140003696 A1].
As per claims 10, 20, Kinoshita in view of Gertner teaches claim 1 as discussed above.  Kinoshita in view of Gertner further teaches wherein receiving information indicative of the target region within the region of interest comprises selecting the target region from a plurality of regions in the region of interest (Kinoshita page 1087 “After selecting the target on the MR images…”).
Kinoshita in view of Gertner does not expressly teach receiving user input for the selecting.
Taghva teaches receiving user input for the selecting (Taghva ¶0029 “user may specify, either by manual selection of an ROI or by incorporation of a functional image, the areas to be modulated by stimulation,”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Kinoshita in view of Gertner by integrating user interaction capability as in Taghva.  The motivation would be to provide for preoperative planning (Taghva ¶0003-¶0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793